DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4, 7-9, 11, 15, 17-20, 23, and 30 are objected to because of the following reasons:
With respect to claim 1, part a, an “and” should be inserted before (meth)acrylated-functionalized poly-co-tetramethylene-trimethylene ether” in order to complete the Markush language.
With respect to claim 1, part b, the term “(meth)acrylate-functionalized oxetane/oxolane oligomer” has antecedent basis and should be replaced with “the at least one (meth)acrylate-functionalized oxetane/oxolane oligomer”.  Also, at the end of part b, the “and” should be removed.
With respect to claim 1, part c, “; and” should be inserted at the second line of part c in order to complete list of components and to clearly indicate that component a, b, c, and optionally d are used in combination.
With respect to claim 1, part d, “said photoinitiator” (recited both in lines 1 and 2-3 of part d) is an inconsistent recitation of previously recited “at least one photoinitiator”.
With respect to claim 2, the term “at least one photoinitiator d)” has antecedent basis and should have “the” or “said” inserted before it.
With respect to claim 4, the term “the at least one (meth)acrylate-functionalized polytetramethylene ether” does not have full antecedent basis because the previous recitation is “(meth)acrylate-functionalized polytetramethylene ethers” (note that there is no leading “at least one” for this term).

With respect to claim 8, the term “(meth)acrylate-functionalized oxetane/oxolane oligomer(s)” has antecedent basis as “at least one (meth)acrylate-functionalized oxetane/oxlane oligomer” and should have a leading “the” or said” inserted before it” and the “(s)” removed.
With respect to claim 9, the term “the slip additive” is inconsistent with previous recitation “slip additives”.
With respect to claim 11, the term “slip additive” has antecedent basis as “the slip additives”.
With respect to claim 15, the term “(meth)acrylate-functionalized oxolane/oxetane oligomer” has antecedent basis and read as “the at least one (meth)acrylate-functionalized oxolane/oxetane oligomer”.  Also, the term “radiation-curable compound” has antecedent basis and should read as “the at least one radiation-curable compound”.
With respect to claim 17, the term “particulate surface modification” has antecedent basis should read as “the particulate surface modification agents”.
With respect to claims 18-20, the term “slip additive” has antecedent basis and should read as “the slip additives” to be consistent with language of claim 1.  Also, the term “particulate surface modification agent” has antecedent basis and should read as “the particulate surface modification agents” to be consistent with language of claim 1.
With respect to claims 23 and 30, the terms “a first photoinitiator” and “a second photoinitiator” have antecedent basis in claim 1 and should have the leading “a” replaced with “the” or “said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 1, it is unclear what “radiation-curable compound other than (meth)acrylate-functionalized oxetane/oxolane oligomer” is intended to encompass given that the functional language of “radiation-curable” is not defined by the specification and any organic compound is potentially reactive (i.e., curable) when free radicals are formed.  
With respect to claims 1, 22, 23, and 30, the terms “long” and “short” concerning UV wavelengths are indefinite because it is not clear how long is “long” and how short is “short”.
With respect to claims 7 and 8, the term “about” is indefinite because it is not clear what degree the approximate term encompasses.
With respect to claims 2-12, and 15-21, 24-29, and 31, they are rejected for failing to cure the deficiencies of the claims from which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9, 10, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because the at least one surface conditioner of claim 1 is limited by closed Markush language, limiting the surface condition additive with open transitional language “comprises” improperly extends the scope of the surface condition additive .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 12-15, 21, 23-29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishop (US 7,276,543).
With respect to claim 1-4, 9, and 23, Bishop discloses a radiation-curable composition comprising an acrylate oligomer having a polyether backbone derived from polytetramethylene glycol and hydroxyethylacrylate (i.e., (meth)acrylate-functionalized oxetane/oxolane oligomer), an additional acrylate monomer (i.e., radiation-curable compound), at least three photoinitiators (col. 26, lines 49-59), and polydimethyl siloxane compound (col. 17, lines 28-29) wherein the three initiators have different absorptions spectrums (col. 3, lines 26-38).  The polydimethyl siloxane compound serves as a surface improver (col. 16, line 42).

With respect to claim 10, Bishop discloses that the polydimethyl siloxane compound is dimethylsiloxane polyether (col. 16, line 42).
With respect to claims 12-14, the acrylate monomer includes hexanediol di(meth)acrylate (col. 27, line 21).
With respect to claim 15, Bishop discloses that the radical curable components are present in an amount of more than 90 wt % of the composition (col. 7, lines 29-30).
With respect to claim 21, Bishop discloses that the photoinitiator includes ketones and phosphines like claimed (col. 14, lines 8-42).
With respect to claim 24, Bishop discloses that the photoinitiators are present in an amount of 0.1-20 wt % (col. 15, lines 3-5).
With respect to claim 25, Bishop discloses that the radiation curable composition is substantially solvent free, i.e., less than 2 wt % (col. 7, lines 21-28).
With respect to claims 26 and 27, Bishop discloses that the composition is applied to a substrate such as an optical fiber and cured (col. 3, lines 56-64).  The addition of the polydimethyl siloxane as surface improver provides for the claimed soft touch.
With respect to claim 28, exemplifies coatings having a thickness of 50 microns (col. 23, lines 53-56).
With respect to claim 29, Bishop discloses that the coating are cured with ultraviolet light for testing (col. 23, lines 23-25).
With respect to claim 31, Bishop discloses a coated substrate.  Because the composition includes the silicone surface improver (col. 16, lines 41-43), the coating would inherently have a “soft touch.”

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 7,276,543).
The discussion with respect to Bishop in paragraph 4 above is incorporated here by reference.
With respect to claim 11, Bishop discloses adding dimethylsiloxane compounds as a surface improver (col. 16, line 41-42) and teaches that additives are used in the “usual” amount (col. 17, lines 25-27), however, it fails to disclose how much slip additive.
Even so, it is the examiner’s position that the amount of surface improver is a result effective variable because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amounts of dimethylsiloxane compounds, including those within the scope of the present claims, so as to produce desired end results, i.e., desired improvement in surface.
With respect to claim 22, Bishop disclose adding multiple photoinitiators, however, it also discloses photoinitiators which are dual wavelength photoinitiators such as benzildimethyl ketal (col. 14, lines 15) as evidenced by applicant’s own specification (page 17, lines 13-14).

With respect to claim 30, Bishop does not disclose applying short and long wavelengths separately, however, it discloses utilizing multiple photoinitiators having different absorbances.
	Because of different absorbances, it would have been obvious to one of ordinary skill in the art to apply the wavelengths that absorbed by the photoinitiators and therefore subject the coating composition to separate exposures of UV radiation.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 7,276,543) in view of Lake (US 6,087,413).
The discussion with respect to Bishop in paragraph 4 above is incorporated here by reference.
Bishop discloses that various additives can be added including fillers and pigments (col. 16, lines 15-64), however, it fails to disclose particulate surface modifiers.
Lake discloses an ultraviolet-curable coating composition and teaches that conventional additives include silicone surface improvers and silica flatting agents in an amount of 5-20 wt % (col. 4, line 61 to col. 5, line 6).
Given that Bishop is open to the use of conventional additives and further given that Lake teaches that silica serves as a flatting agent in UV curable coating compositions, it would have been obvious to one of ordinary skill in the art to utilize a silica flatting agent in an amount of 5-20 wt %, including in combination with the silicone surface improver, to improve the surface of Bishop’s coating composition.

Claims 1, 5-9, 12, 15-20, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fenyvesi (US 8,362,291) in view of Lake (US 6,087,413).
With respect to claims 1, 5-9, and 15-20, Fenyvesi discloses a polytrimethylene ether glycol (meth)acrylate of formula CH2=CR1—C(O)—O-Q-OR2 where Q represent poly(trimethyl ether), R1 is H or CH3, and R2 is H or CH2=CR1—C(O) which is a mixture of mono- and diesters (col. 12, lines 56-65).  Fenyvesi discloses that the compounds are used in radiation curable polymer coating compositions with other acrylate comonomers, where the compound is present in an amount of 1-99 wt % (col. 10, lines 6-30).
Fenyvesi fails to disclose surface conditioner additives.
Lake discloses a radiation-curable coating composition and teaches that conventional additives include silicone surface improvers and silica flatting agents in an amount of 5-20 wt % (col. 4, line 61 to col. 5, line 6).
Given that Fenyvesi discloses that its polytrimethylene ether glycol (meth)acrylate is used in radiation curable coating compositions and further given that coating compositions conventionally comprise silicone surface improvers and flatting agents such as silica would have been obvious to one of ordinary skill in the art to utilize a silica flatting agent in an amount of 5-20 wt %, including in combination with the silicone surface improver, to improve the surface of Fenyvesi’s coating composition.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claim 12, Fenyvest discloses that the polytrimethylene ether glycol (meth)acrylate is copolymerized with other acrylates (col. 9, lines 53-66).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn